DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 6 is/are objected to because of the following informalities:  
In claim 6, line 3, the recitation “the plurality of fluid device” should read –the plurality of fluid devices--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
valve body fits within an outer diameter of the screw portion of the outer periphery of the bonnet nut--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US6012479 (“Fukushima”) in view of US2020/0003312 (“Xia”).
Regarding claims 1 and 3, Fukushima discloses (see figs. 3 and 22-25) a valve device to be mounted removably to a flow path block (29) through which a flow path (at least partially defined by 32 and 33) is formed, the valve device comprising: 
a valve body (48) which is accommodated in an accommodation recess (threaded “upward open mounting hole” 30) having a circular cross-sectional shape formed in the flow path block, and has a first port (port connected to inlet passage 32) and a second port (port connected to outlet passage 33) in a bottom surface (bottom surface of recess 30); and 
a bonnet nut (99) which has a screw portion (external thread 100) formed on an outer periphery thereof and is screwed with an inner screw portion (98) formed on an inner periphery of the accommodation recess to press the valve body toward a bottom 
Fukushima does not disclose a convex portion for positioning defining an orientation of the valve body around a central axis thereof with respect to the flow path block is formed on the outer peripheral surface portion, wherein the convex portion for positioning engages with a groove portion extending from an upper end portion to a bottom portion of the inner periphery of the accommodation recess of the flow path block.  
Xia teaches (see figs. 1 and 2) a valve body (20) having a convex portion (see annotated fig. 2, below) for positioning defining an orientation thereof around a central axis (central, longitudinal axis of valve body) thereof with respect to a flow path block (30) is formed on an outer peripheral surface portion (radially outer surface of valve body 20), wherein the convex portion engaging a groove portion (see annotated fig. 2, below) extending from an upper end portion (top end portion, relative to the orientation of fig. 2) to a bottom portion (portion of recess disposed below threaded bonnet nut 40) of the inner periphery of an accommodation recess of the flow path block.

    PNG
    media_image1.png
    756
    503
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fukushima by employing a convex portion on the outer peripheral surface portion of the valve body and a groove portion extending from an upper end portion to a bottom portion of the inner periphery of the accommodation recess of the flow path block, which is engaged by the convex portion, as taught by Xia, so as to have a means of preventing rotation between the flow path block and the valve body during assembly.
Regarding claim 2, the combination of Fukushima and Xia discloses the valve body (Fukushima, 48, as modified by Xia, 20, above) for positioning fits within an outer diameter of the screw portion of the outer periphery of the bonnet nut (Fukushima, 99) in a bottom view of the valve body.
Regarding claim 4, the combination of Fukushima and Xia discloses the groove portion (Xia, see annotated fig. 2, above) is formed in the inner screw portion (Xia, the groove portion interrupts the interior threading of housing 30) and the inner peripheral 
Regarding claim 5, the combination of Fukushima and Xia discloses the first port (Fukushima, port connected to inlet 32) and the second port (Fukushima, port connected to outlet 33) are formed symmetrically with respect to an imaginary plane (Fukushima, see fig. 23, plane extending along a horizontal direction relative to fig. 23 and dividing ports 32 and 33) including a central axis (Fukushima, rotational axis of bonnet nut 99) of the valve body (Fukushima, 48, as modified by Xia, 20, above).  
Regarding claim 6, Fukushima discloses a gas supply system (see by example figs. 23-25) comprising a plurality of fluid devices (the plurality of fluid devices, which engage a respective one of the plurality of recesses 30) that is arranged, the plurality of fluid device including the valve device (48; see fig. 22).
Regarding claim 7, Fukushima discloses the valve device (48) is provided in a final stage of a supply path of the gas supply system (flow path blocks 29 serve as the first and final stages in the gas supply system in both figs. 4 and 23).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US1484740 discloses a non-rotating valve plug having opposing projection ribs, which engage respective grooves of a valve housing.  US4558843 discloses a diaphragm valve comprising a retainer ring having a radial projection, which engages a groove of a housing.  US9719599 discloses a valve block having an array of valve bodies, each of which are secured to the valve block by respective bonnet nuts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY K DO whose telephone number is (571)270-3458 and direct fax number is (571)270-4458. The examiner can normally be reached Generally Monday-Thursday 8am-5pm ET, Friday 8am-12pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAILEY K. DO/Primary Examiner, Art Unit 3753